PER CURIAM.
We find no error in the adjudication of criminal contempt entered against a criminal defense lawyer as a result of grossly improper remarks made and repeated during a trial despite specific warnings to the contrary given by the trial judge to the attorney both in a previous proceeding and in the instant one. Ward v. State, 354 So.2d 438 (Fla. 3d DCA 1978); Kleinfeld v. State, 270 So.2d 22 (Fla. 3d DCA 1972), cert. denied, 275 So.2d 251 (Fla.1973); cf. Carroll v. State, 327 So.2d 881 (Fla. 3d DCA 1976).
Affirmed.